Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment, filed 9/10/2021. Claims 1-20 are currently pending.
Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Arguments/Remarks
	Regarding remarks to the objection to the specification, Applicant’s amendment with respect to specification has been fully considered but it is not persuasive.
	Applicant (see amended spec pg. 8 line 10-11) amended the sentence from “The first data acquisition condition comprises at least one data acquisition condition out of a number of predetermined data acquisition conditions” to “The first data acquisition condition comprises may relate to any one out of a number of predetermined data acquisition conditions”. 
	Examiner submits the amended sentence “The first data acquisition condition comprises may relate to any one out of a number of predetermined data acquisition conditions” should be replaced with “The first data acquisition condition be 
Regarding remarks to the objection to the claims, the amendment is accepted and the previous objections are withdrawn.
Regarding arguments to the rejections under 35 USC 112(b), the amendment is accepted and the previous rejections are withdrawn.
Regarding arguments to the rejections under 35 U.S.C. §103, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Specification
	The disclosure is objected to because of the following informalities: In pg. 2 line 6-8, the amended sentence “The first data acquisition condition comprises may relate to any one out of a number of predetermined data acquisition conditions” should be replaced with “The first data acquisition condition may be any one out of a number of predetermined data acquisition conditions” or with an appropriate sentence for clarity.
Appropriate correction is required.

Claim Objections
	Claims 10 and 20 are objected to because of the following informalities:  As per claims 10 and 20, the phrase “before the data acquisition condition out of the multiple predetermined data acquisition is met” should be replaced with “before the data conditions is met”.  Appropriate correction is required.

Claim Interpretation – 35 USC 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” 

	The current application includes limitations in claims 1, 4-7, and 9-10 that do not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the following reasons:

	Claim 1 includes limitation that use generic placeholders, “interface” in “measurement interface”, “device” in “acquisition device”, and “memory” in “measurement memory” and “data memory” and that are coupled with functional language, “receive” “acquire” and “store” respectively without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

	Claim 4 includes limitation that uses a generic placeholder, “device” in “input device adapted to receive” and that is coupled with functional language, “receive” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

	Claim 5 includes limitation that uses a generic placeholder, “device” in “output device adapted to output” and that is coupled with functional language, “output” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

	Claim 6 includes limitation that uses a generic placeholder, “device” in “filter device adapted to identify” and that is coupled with functional language, “output” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

	Claim 7 includes limitation that uses a generic placeholder, “device” in “a signaling device adapted to output” and that is coupled with functional language, “output” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

	Claim 9 includes limitation that uses a generic placeholder, “generator” in “signal generator adapted to generate” and that is coupled with functional language, “generate” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

	Claim 10 also includes limitations “interface” and “device” that are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph like claim 1 set forth above.

	The physical structure of “interface” in “a measurement interface adapted to receive a measurement signal” is interpreted as electrical interface hardware comprising an analogue-to-digital converter, resistors, capacitors, inductors, filters, amplifier, without counting black lines, pg. 5 line 3-11, pg. 10 line 7-10, line 14-19, Fig. 1]). 

	The physical structure of “device“ in “a measurement acquisition device adapted to acquire a number of data segments of the received measurement signal” is interpreted as a processor, a signal processor, a general purpose processor with corresponding instruction, implying a general purpose computer, including intel processor (see specification [pg. 5 line 3-5, line 12-19]).

	The physical structure of “memory” in “a measurement memory adapted to store the acquired number of data segments” and “a supplementary data memory adapted to store information related to the acquisition condition” is interpreted as memory that is coupled to a general purpose processor, e.g. via a memory bus (see specification [pg. 5 line 14-15]), volatile or nonvolatile memories, a common memory chip or alternatively by separate memory chips [pg. 5 line 21-24].

	The physical structure of “device” in “input device adapted to receive information for specifying the data acquisition condition” is interpreted as “a user interface for receiving a user input” [pg. 13 line 4, Fig. 2] or alternatively as a software, hardware or combination of software and hardware of general purpose computer [pg. 15 line 10-12].
	
without counting blank lines] or alternatively as a software, hardware or combination of software and hardware of general purpose computer [pg. 15 line 10-12].

	The physical structure of “device” in “filter device adapted to identify data segments stored in the measurement memory” is interpreted as “signaling device adapted to output a predetermined signaling” is interpreted as an element that “may be realized, for example by means of a number of one or more processing units comprising a processor” [pg. 15 line 10-12], implying a software, hardware or combination of software and hardware of general purpose computer.

	The physical structure of “device” in “signaling device adapted to output a predetermined signaling” is interpreted as an element that “may be realized, for example by means of a number of one or more processing units comprising a processor” [pg. 15 line 10-12], implying a software, hardware or combination of software and hardware of general purpose computer.

	The physical structure of “generator” in “signal generator adapted to generate a predetermined signal” is interpreted as an element that “may be realized, for example by means of a number of one or more processing units comprising a processor” [pg. 15 implying a software, hardware or combination of software and hardware of general purpose computer.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Interpretation – 35 USC § 101
	Independent claims 1 and 11 recite acquisition of data segments, which satisfies a predetermined condition, and stores them into a measurement memory and stores associated condition into a supplementary memory. Although the limitation “wherein said first data acquisition condition comprises at least one data acquisition condition of a number of predetermined data acquisition conditions” can be interpreted as an abstract idea belonging to mental process grouping, the limitation is a factual statement about the acquisition condition and also a part of data acquisition process. So the claim is not treated as reciting abstract idea under the latest guideline, i.e. October update of 2019 Patent Eligibility Guideline (PEG). Dependent claims 2 and 12 also recite the limitation “wherein the predetermined data acquisition conditions comprise at least one trigger condition and/or at least one timer condition”, which can be interpreted as ab abstract idea, too. Since claims 2 and 12 depend on parent claims 1 and 11, respectively, which are treated as patent eligible, and the limitation has the same characteristic as the claims 1-20 are interpreted as patent eligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 4-5, 11-12 and 14-15  are rejected under 35 U.S.C. 103 as being unpatentable over Samuels (US 6327544 B1), hereinafter ‘Samuels’ in view of Wu (US 20170285072 A1), hereinafter ‘Wu’ and Mondot (US 20140309956 A1), hereinafter ‘Mondot’.
As per claim 1, Samuels disclose the claim as follows.
	A measurement apparatus, comprising: (An automatic … system … that acquire and store signal data [abs])
	a measurement interface adapted to receive a measurement signal; (signals … on hardwired lines … channels, sampled and digitized [col 1 line 33-side note: channels or sampling detector or combination of channels and sampling detector are equivalent to a measurement interface)
	a measurement acquisition device coupled to a measurement device and adapted (signal acquisition module 122 receives logic signals from device under test via channels [col 9 line 23-25, Fig. 1], a signal measurement system such as a logic analyzer or digital oscilloscope [col 4 line 38-39], logic analyzer [col 7 line 26-28, Fig. 1, col 8 line 38-64], signal measurement system [col 8 line 7])
	to analyze a signal received from the measurement interface to identify a data acquisition condition in the signal received from the measurement interface, and to acquire a number of data segments of the received measurement signal upon the identified data acquisition condition is met; (condition that causes the acquisition of signal data is commonly referred to as a trigger condition [col 2 line 2 – col 3 line 22], store condition [col 4 line 15- col 6 line 48], conditions are specified by the occurrence of one or more events, internal timers, counters, relative time sequence [col 2 line 5 – 12], predetermined event(s), events comprising a trigger condition are equivalent to acquisition conditions, predetermined event(s) include … acquire data upon which trigger definitions are saved [col 3 line 61-64], acquire … signal data… in accordance with a trigger specification, trigger specifications, wherein trigger spec contains the corresponding information of the acquisition conditions and  “acquire … signal data… in accordance with a trigger specification” is  equivalent to acquire a number of data segments from the received signal as specified in the trigger specification, see Fig. 4 for memory depth, sample rate and count, [col 3 line 46-54)

However, Samuels does not explicitly disclose identifying any one of a data acquisition condition out of multiple predetermined data acquisition conditions and acquiring a number of data segments of the received measurement signal upon the identified data acquisition condition out of the multiple predetermined data acquisition conditions is met.

Wu discloses identifying any one of a data acquisition condition out of multiple predetermined data acquisition conditions in the received measured signal and acquiring data of the received measurement signal upon the identified data acquisition condition out of the multiple predetermined data acquisition conditions is met (arranging a plurality of trigger events together to form a trigger-event-list; reading the data segment corresponding to each trigger event from the buffer and displaying, simultaneously with acquiring data [0016]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Samuels in view of Wu to identify any one of a data acquisition condition out of multiple predetermined data acquisition conditions and acquire a number of data segments of the received measurement signal upon the identified data acquisition condition out of the multiple predetermined data acquisition conditions is met for an 

Samuels continues to disclose
	a measurement memory adapted to store the acquired number of data segments; (signal data memory [col 1 line 33-47, Fig. 1 142], signal data that is to be stored in the memory device [col 4 line 59-61], data storage memory 142 [col 9 line 45-48]) and 
	a supplementary data memory adapted to store acquisition condition information specifying the acquisition condition out of the number of multiple predetermined data acquisition conditions, which is met when the number of data segments of the received measurement signal is acquired. (a plurality of trigger specifications 316 are stored in memory 104 [col 10 line 56-57, Fig. 3], equivalent to acquisition condition information specifying the acquisition condition, in accordance with a current trigger specification [col 4 line 17], trigger specification 316 that is stored in memory 104. As noted a current trigger specification 150 includes trigger definition 209 and trigger controls 207, equivalent to at least one data acquisition condition of a number of predetermined data acquisition conditions [col 12 line 7-10, Fig. 4]; trigger specification, trigger sequence, sequence level, any number of trigger branches, branch conditions [col 1 line 51 – col 2 line 12]).

equivalent to at least one data acquisition condition of a number of predetermined data acquisition conditions [col 12 line 7-10, Fig. 4], trigger condition, count qualification, store qualification [col 10 line 10-15, Fig. 4]) and “the acquisition condition information related to the acquisition condition which is met is stored in the memory” (The auto store controller is also constructed and arranged to store in a region of the memory device the trigger-related data when the one or more received events [col 5 line 1-3], The pointer array also includes trigger names each associated with one of the pointers and providing a description of the trigger-related data, equivalent to the acquisition condition information related to data acquisition or an information specifying the relationship, stored in the memory … identified by the associated pointer. a trigger specification
including a trigger definition and one or more trigger control parameters [col 5 line 12-31, Fig. 3-5]; trigger controls … includes trigger position … defining a relative position of the trigger condition, also equivalent to information related to data acquisition condition or an information specifying the relationship, and the signal data that is stored [col 12 line 20-22, Fig. 3-5]).



Mondot discloses the storing an information related to the acquisition condition to each block acquired (the processing circuit … uses the time stamp value, equivalent to the information related the acquisition condition, to identify a power interruption or other malfunction, equivalent to acquisition condition [0107], memory block … stores date-and-time stamp ‘TS’ data … and absolute value data …  [0068], storing a first time stamp value in the first block in the memory, and storing a second time stamp in a second block of the memory [claim 9], the memory further stores a plurality of time stamps identifying time periods [claim 19], store load profile data in … at least one of the memories, periodic measurements [0021]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Mondot to store “the acquisition condition information related to the acquisition condition out of the number of multiple predetermined data acquisition conditions, which is met in the supplementary data memory each time when one of the data segments is acquired by the measurement acquisition device due to a data acquisition condition” as additional supportive data that can be utilized for an efficient subsequent analysis when the stored data segments are retrieved to conduct further analysis. 

Samuels further discloses “wherein relationship information specifying a relationship between the data stored in the measurement memory and the acquisition condition information related to the acquisition condition stored in the supplementary data memory is stored in association with the data stored in the measurement memory or the information stored in the supplementary data memory” (The pointer array includes pointers, equivalent to information specifying the relationship, each identifying one of said plurality of memory device regions. The pointer array also includes trigger names each associated with one of the pointers and providing a description of the trigger-related data stored in the memory device region identified by the associated pointer. The trigger names preferably indicate a relative sequence in which the corresponding trigger-related data have been stored [col 5 line 12-20, Fig. 3-5]; auto store control … stores current trigger definition 209 and trigger control … periodically, at some predetermined interval of time [col 11 line 65-67], trigger controls … includes trigger position … defining a relative position of the trigger condition and the signal data that is stored, which can be also considered as the information specifying the relationship between the stored data acquired and the acquisition condition [col 12 line 20-22, Fig. 3-5]) and 
	the benefit of storing “the relationship information specifying the relationship between the data stored in the measurement memory and the acquisition condition information related to the acquisition condition” for a recall (The system also includes a recall controller constructed and arranged to retrieve from one of a plurality of memory device regions operator-specified trigger-related data associated with a previous 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art further in view of Samuels to use the relationship information between the acquisition condition information and the acquired data segment to makes it possible to determine the acquisition condition which has been met for causing a data acquisition of a data segment and/or to identify one or more data segment which have been acquired in response to a specific data acquisition condition by recalling using stored the pointer arrays for an efficient subsequent analysis of the acquired signal (Samuels - pointer array, auto store, recall, the pointer array also includes trigger names each associated with one of the pointers and providing a description of the trigger-related data stored in the memory device region identified by the associated pointer, constructed and arranged to maintain an association between [col 5 line 11-25], trigger name, i.e. acquisition condition information, the corresponding trigger-related data, i.e. the data segment).

Although the combined prior art may not explicitly store certain information to which specific type of data memory in the same way as the current application, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed before the effective filing date to rearrange the storing of the certain information to 

As per claim 11, Samuels disclose the claim as follows.
	A measurement method, comprising: (method for use in signal measurement [abs])
	receiving a measurement signal by a measurement interface; (signals … on hardwired lines … channels, sampled and digitized [col 1 line 33-37], channels 130, a data sampling detector [col 9 line 23-27], side note: channels or sampling detector or combination of channels and sampling detector are equivalent to a measurement interface)
	analyzing a signal received from the measurement interface to identify a data acquisition condition in the signal received from the measurement interface, acquiring, by a measurement acquisition device, a number of data segments of the received measurement signal upon the data acquisition condition is met, (condition that causes the acquisition of signal data is commonly referred to as a trigger condition [col 2 line 2 – col 3 line 22], signal acquisition module 122 receives logic signals from device under test via channels [col 9 line 23-25, Fig. 1 ], store condition [col 4 line 15- col 6 line 48], conditions are specified by the occurrence of one or more events, internal timers, counters, relative time sequence [col 2 line 5 – 12]; predetermined event(s), events comprising a trigger condition are equivalent to acquisition conditions, predetermined event(s) include … acquire data upon wherein trigger spec contains the corresponding information of the acquisition conditions and  “acquire … signal data… in accordance with a trigger specification” is  equivalent to acquire a number of data segments from the received signal as specified in the trigger specification, see Fig. 4 for memory depth, sample rate and count, [col 3 line 46-54)
However, Samuels does not explicitly disclose identifying any one of a data acquisition condition out of multiple predetermined data acquisition conditions and acquiring a number of data segments of the received measurement signal upon the identified data acquisition condition out of the multiple predetermined data acquisition conditions is met.

Wu discloses identifying any one of a data acquisition condition out of multiple predetermined data acquisition conditions in the received measured signal and acquiring data of the received measurement signal upon the identified data acquisition condition out of the multiple predetermined data acquisition conditions is met (arranging a plurality of trigger events together to form a trigger-event-list; reading the data segment corresponding to each trigger event from the buffer and displaying, simultaneously with acquiring data [0016]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings 

Samuels continues to disclose
	storing the acquired number of data segments in a measurement memory; (signal data memory [col 1 line 33-47, Fig. 1 142], signal data that is to be stored in the memory device [col 4 line 59-61], data storage memory 142 [col 9 line 45-48])
	and storing, in a supplementary data memory, acquisition condition information specifying the acquisition condition out of the number of multiple predetermined data acquisition conditions, which is met when the number of data segments of the received measurement signal is acquired. (allocating a region of system memory of sufficient size to store the trigger definition [col 5 line 47-48, claim 22, Fig. 2], storing the trigger definition in the allocated memory region [col 5 line 48-49], a plurality of trigger specifications 316 are stored in memory 104 [col 10 line 56-57, Fig. 3], in accordance with a current trigger Specification [col 4 line 17], trigger specification 316 that is stored in memory 104. As noted a current trigger specification 150 includes trigger definition 209 and trigger controls 207, equivalent to at least one data acquisition condition of a number of predetermined data acquisition conditions [col 12 line 7-10, Fig. 4]; trigger specification, trigger sequence, sequence level, any number of trigger branches, branch conditions [col 1 line 51 – col 2 line 12])

Samuels further discloses “wherein when one of the data segments is acquired by the measurement acquisition device due to a data acquisition condition out of the number of multiple predetermined data acquisition conditions” (auto save system stores the trigger-related data in response to an occurrence of a predetermined Store condition [col 4 line 46-47], trigger specification 316, trigger controls 207, equivalent to at least one data acquisition condition of a number of predetermined data acquisition conditions [col 12 line 7-10, Fig. 4], trigger condition, count qualification, store qualification [col 10 line 10-15, Fig. 4]) and “the acquisition condition information related to the acquisition condition which is met is stored in the memory” (The auto store controller is also constructed and arranged to store in a region of the memory device the trigger-related data when the one or more received events [col 5 line 1-3], The pointer array also includes trigger names each associated with one of the pointers and providing a description of the trigger-related data, equivalent to information related to data acquisition condition or an information specifying the relationship, stored in the memory … identified by the associated pointer. [col 5 line 12-20, Fig. 3-5]; trigger controls … includes trigger position … defining a relative position of the trigger condition, also equivalent to information related to data acquisition condition or an information specifying the relationship, and the signal data that is stored [col 12 line 20-22, Fig. 3-5]). 

However, Samuels does not explicitly disclose “each time when one of the data segments is acquired by the measurement acquisition device due to a data acquisition condition, the acquisition information related to the acquisition condition which is met is stored in the supplementary data memory”

Mondot discloses the storing an acquisition condition information related to the acquisition condition to each block acquired (the processing circuit … uses the time stamp value, equivalent to the information related the acquisition condition, to identify a power interruption or other malfunction, equivalent to acquisition condition [0107], memory block … stores date-and-time stamp ‘TS’ data … and absolute value data …  [0068], storing a first time stamp value in the first block in the memory, and storing a second time stamp in a second block of the memory [claim 9], the memory further stores a plurality of time stamps identifying time periods [claim 19], store load profile data in … at least one of the memories, periodic measurements [0021]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Mondot to store “the information related to the acquisition condition which is met in the supplementary data memory when each one of the data segments is acquired by the measurement acquisition device due to a data acquisition condition” as additional supportive data that can be utilized for an efficient 

Samuels further discloses “wherein relationship information specifying a relationship between the data stored in the measurement memory and the acquisition condition information related to the acquisition condition stored in the supplementary data memory is stored in association with the data stored in the measurement memory or the information stored in the supplementary data memory” (The pointer array includes pointers, equivalent to information specifying the relationship, each identifying one of said plurality of memory device regions.  The pointer array also includes trigger names each associated with one of the pointers and providing a description of the trigger-related data stored in the memory device region identified by the associated pointer. The trigger names preferably indicate a relative sequence in which the corresponding trigger-related data have been stored [col 5 line 12-20, Fig. 3-5]; auto store control … stores current trigger definition 209 and trigger control … periodically, at some predetermined interval of time [col 11 line 65-67], trigger controls … includes trigger position … defining a relative position of the trigger condition and the signal data that is stored, which can be also considered as the information specifying the relationship between the stored data acquired and the acquisition condition [col 12 line 20-22, Fig. 3-5]) and 
	the benefit of storing “the relationship information specifying the relationship between the data stored in the measurement memory and the acquisition information related to the acquisition condition” for a recall (The system also includes a recall 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art further in view of Samuels to use the relationship information between the acquisition condition information and the acquired data segment to makes it possible to determine the acquisition condition which has been met for causing a data acquisition of a data segment and/or to identify one or more data segment which have been acquired in response to a specific data acquisition condition by recalling using stored the pointer arrays for an efficient subsequent analysis of the acquired signal (Samuels - pointer array, auto store, recall, the pointer array also includes trigger names each associated with one of the pointers and providing a description of the trigger-related data stored in the memory device region identified by the associated pointer, constructed and arranged to maintain an association between [col 5 line 11-25], trigger name, i.e. acquisition condition information, the corresponding trigger-related data, i.e. the data segment).

Although the combined prior art may not explicitly store certain information to which specific type of data memory in the same way as the current application, it would have 

As per claim 2 and 12, Samuels, Wu and Mondot disclose the claims 1 and 11 set forth above.
Samuels further discloses “wherein the multiple predetermined data acquisition conditions comprise at least one trigger condition and/or at least one timer condition” (final branch condition that causes the acquisition of signal data is commonly referred to as a trigger condition [col 1 line 63- col 2 line 4], Branch conditions are specified by the occurrence of one or more events, internal timers, counters, relative time sequence [col 2 line 5 – 12]).

As per claims 3 and 13, Samuels, Wu and Mondot disclose the claims 1 and 11 set forth above.
Samuels further discloses “wherein the acquisition condition information related to the data acquisition condition which is stored in the supplementary data memory comprise a timestamp information” (trigger controls, count … qualification [col 10 line 10-16, Fig. 4]; An event is defined as an occurrence of certain characteristics or properties of a signal, such as a rising or falling edge, a logic high or logic low signal state, timers, counters, relative time sequence [col 2 line 5 – 12]; trigger definition, trigger sequence, count i.e. equivalent to time stamp [col 12 line 14-32, Fig. 4], Trigger specification, memory 104 [Fig. 3]) in light of 
	specification (the timestamp information may be based on a real-time clock, may comprise a value of a counter, any other kind of timestamp information [pg. 6 line 14-18, without counting blank lines]).

As per claims 4 and 14, Samuels, Wu and Mondot disclose the claims 1 and 11 set forth above.
Samuels further discloses “comprising an input device adapted to receive acquisition condition information for specifying the data acquisition condition” or “receiving, by an input device, information for specifying the data acquisition condition” (the signal measurement system having a graphical user interface, equivalent to an input device [col 6 line 12-13], receiving operator's inputs to a current trigger specification having a trigger definition [col 6 line 16-17]).

As per claims 5 and 15, Samuels, Wu and Mondot disclose the claims 1 and 11 set forth above.
Samuels further discloses “comprising an output device adapted to output at least one of the acquired data segments stored in the measurement memory in association with the acquisition condition information of the related acquisition condition stored in the supplementary data memory” or “comprising outputting, by an output device, at least one of the acquired data segments stored in the measurement memory in association with the information of the related acquisition condition stored in the supplementary data i.e. in the measurement memory, and subsequently presented on the display, i.e. output acquired data segments, is determined by … trigger specification, i.e. acquisition condition stored in the supplementary memory [col 1 line 49-51], arranged to store in a region of the memory device, equivalent to a supplementary data memory, the trigger-related data, equivalent to first data acquisition condition, when the one or more received events indicate an occurrence of the predetermined store condition [col 5 line 1-3]).

	Claims 6, 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Samuels, Wu and Mondot in view of Duff (US 20070282542 A1), hereinafter ‘Duff’.
As per claims 6 and 16, Samuels, Wu and Mondot disclose the claims 1 and 11 set forth above.
Samuels further discloses filtering specific portions of a predetermined condition (filters may be included to selectively store specific portions of trigger specification upon the occurrence of different store conditions [col 12 line 40-43]).

However, Samuels is silent regarding “comprising a filter device adapted to identify data segments stored in the measurement memory, wherein the identified data segments are related to information stored in the supplementary data memory fulfilling a predefined condition”.

Duff discloses “filters adapted to traverse data segments stored in the measurement memory, wherein the traversed data segments are related to information stored in the supplementary data memory fulfilling a predefined condition” (trigger filter, filters, high implying traversing acquisition record includes identifying data segments for filtering [0094]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Duff to disclose “a filter device adapted to identify data segments stored in the measurement memory, wherein the identified data segments are related to information stored in the supplementary data memory fulfilling a predefined condition” either for efficient selection of data segments corresponding to acquisition condition for subsequent analysis (Samuels - Selection of the portion of the signal data that is separately Stored and subsequently presented on the display is determined by an operator-defined trigger specification [col 1 line 49-51], for subsequent analysis [line 62]; Constructing a proper trigger definition can be very complicated and time consuming [col 2 line 22-23], often difficult to recall which aspects of a trigger definition have changed during a number of past acquisitions [line 43-45]; Such a burden adversely affects the efficiency [col 3 line 42-44]) 
	or for clean data processing for data segments corresponding to acquisition condition with speed and accuracy (Duff - We have seen that triggering is a process fundamental to the operation of an oscilloscope. As the vertical bandwidth of a scope increases there is a corresponding need for increased speed in the correct recognition of conditions within an input signal that could qualify as a trigger event [0011]).

As per claims 10 and 20, Samuels, Wu and Mondot disclose the claims 1 and 11 set forth above.
Samuels further discloses “the measurement acquisition device is adapted to acquire a data segment comprising data relating to the measurement of the signal which has been received before the first data acquisition condition is met” or “wherein the acquisition of a number of data segments acquires a data segment comprising data relating to the measurement of the signal which has been received before the data acquisition condition is met” (The trigger definition identifies the occurrences under which signal data is to be stored, A predetermined quantity of signal data occurring before and after the specified occurrence is then stored in memory [col 1 line 49-62], showing acquired data includes the measurement of the signal which has been received before the first data acquisition condition is met).

Samuels further discloses signal measurement memory is adapted to continuously store the measurement signal (Signal data memory is commonly implemented as a wrap-around buffer [col 1 line 32-48]), but fails to explicitly disclose 
	“the measurement interface is adapted to continuously receive the measurement signal” or “wherein the receiving the measurement signal comprises continuously receiving the measurement signal”.

Wu discloses “the data acquisition condition out of the multiple predetermined data acquisition conditions is met” (arranging a plurality of trigger events together to form a 

Duff discloses “continuously receive the measurement signal” (successfully captured waveforms, continuously in a ‘RUN’ mode [0002]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Duff to disclose to include the measurement interface adapted to continuously receive the measurement signal to keep most relevant data surrounding the satisfied (met) acquisition condition out of the multiple predetermined data acquisition conditions for further subsequent analysis.

	Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Samuels, Wu and Mondot in view of Saruwarati (US 7008387 B2), hereinafter ‘Saruwarati’.
As per claims 7 and 17, Samuel, Wu, and Mondot disclose the claims 1 and 11 set forth above.
However, the set forth prior art is silent regarding “comprising a signaling device adapted to output a predetermined signaling upon a predefined further data acquisition condition is met” or “comprising outputting, by a signaling device, a predetermined signaling upon a predefined further data acquisition condition is met”.

equivalent to acquisition conditions [col 5 line 37-48], In anticipation of times where the wearer cannot respond to the test for some reason when the interruption Tc at the start of the cognitive faculty test is generated, equivalent to a predefined second data acquisition condition is met, a display inquiring whether or not the wearer can respond to the test appears in the LCD, equivalent to a predetermined signaling [col 8 line 28-33]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Saruwarati to disclose “a signaling device adapted to output a predetermined signaling upon a predefined further data acquisition condition is met” as a convenient and accurate signaling option to a user for subsequent analysis on the acquired data (Saruwarati - capable of periodically obtaining subjective information [col 1 line 36-38], grasp subtle fluctuations [line 66], notified, by sounding the buzzer [col 5 line 49, col 8 line 39]).

As per claims 8 and 18, Samuels, Wu and Saruwarati disclose claims 7 and 17 above.
], i.e. optical; buzzer is sounded, i.e. equivalent to acoustic, displayed on the LCD [col 8 line 37-46]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Saruwarati to choose signaling to be optical, acoustical or electronic as one of practical and convenient ways to notify the user and draw user’s attention.

 	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Samuels, Wu and Mondot  in view of  Yokoi (US 20130218238 A1), hereinafter ‘Yokoi’.
As per claims 9 and 19, Samuels, Wu and Mondot disclose the claims 1 and 11 set forth above.
The set forth prior art is silent regarding “comprising a signal generator adapted to generate a predetermined signal, upon a third predetermined data acquisition condition is met” or “comprising generating, by a signal generator, a predetermined signal, upon a third predetermined data acquisition condition is met”.

Yokoi discloses “comprising a signal generator adapted to generate a predetermined signal, upon a third predetermined data acquisition condition is met” or “comprising generating, by a signal generator, a predetermined signal, upon a third predetermined data acquisition condition is met” (data acquisition unit, based on predetermined stimulation parameters, signal generated by the generator [abs], stimulation parameters i.e. equivalent to a third predetermined data acquisition condition [claim 26])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Yokoi to use signal generator to generate a predetermined signal, upon a third predetermined data acquisition condition is met as a sure way to record/notify the incidence that is a third predetermined data acquisition being met for further subsequent analysis.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Barford (US 20170060114 A1) discloses using any one of acquisition conditions out of multiple predetermined data acquisition conditions (include a plurality of different trigger event states corresponding to a corresponding plurality of different trigger events, trigger event detection according to various embodiments of the principles described herein may detect of any of the trigger events of the different trigger event plurality. [0016]).
	Hurtubise (US 20100056886 A1) discloses “vital sign monitor, the 

	Sepielli (US 20100145905 A1) discloses “A data acquisition and management system, receiving, cataloging, and storing data and information, a condition report request, acquiring a condition data in response to the condition report requests, and transmitting the condition data to the database, wherein the condition data represents a property [abs]”.
	Frishberg (US 20090043803 A1) discloses “ A test and measurement instrument and method of operating for presenting data  in a data presentation, receiving a data selection indicating a portion of the  data presented in the data presentation, generating a data object in response  to the data selection, presenting the data object, and generating an analysis construct in response to analysis objects [abs]” and “Triggering action to take place on the occurrence of  a particular condition at the time of data acquisition.  The action can include starting acquisition, stopping acquisition, storing data or the like. Just as in filtering, the condition can be a pattern in the data [0036]”.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DOUGLAS KAY/
Primary Examiner, Art Unit 2865